DETAILED ACTION
This action is responsive to the communications filed on 3/18/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claim 1; the present invention is directed to a power delivery apparatus comprising a power source device, a power sink device and a data transmission link, the power source device connected to one end of the data transmission link, the power sink device selectively connectable to another end of the data transmission link, the data transmission link configured to permit transmission of data between the power source device and the power sink device when the power sink device is connected to the data transmission link, wherein the power source device is configured to apply a periodic sensing voltage to the data transmission link, the power delivery apparatus further including a sensing device configured to detect, via the application of the periodic sensing voltage to the data transmission link, whether the power sink device is connected to the data transmission link, and the power source device is configured so that, in response to the power sink device being detected as connected to the data transmission link, the power source device applies a power supply voltage to the data transmission link to supply electric power to the power sink device via the data transmission link so as to enable a normal operation of the power sink device.
de la Torre Vega et al. (US 2008/0238447), shows a similar power delivery apparatus (figure 3: PSE, Ethernet cable and PD) comprising a power source device (figs. 1-3: PSE device 300), a power sink device (figs. 1-3 Powered Device (PD) 322) and a data transmission link (figs. 1-3: Ethernet cable 322a/122a [0005+0014]), the power source device connected to one end of the data transmission link (figs. 1-3: connections of PSE, Ethernet cable, and PD), the power sink device selectively connectable to another end of the data transmission link (figs. 1-3: selective connection of PD to one end of the Ethernet cable via the RJ45 interface/connector), the data transmission link configured to permit transmission of data between the power source device and the power sink device when the power sink device is connected to the data transmission link (figs. 1-3 [0003+0005] [Wingdings font/0xE0] PoE; and [0022]), the power delivery apparatus further including a voltage sensing device (figs. 1-3 and 4+5: [0003+0005]: detection of signature capacitance or resistance (depending on the embodiment) of PD at the PSE via the feedback values of the PSE’s transmitted fixed value current/voltage discovery probe; e.g. see [0022-0024] and [0030]), and detection of valid signature and PoE classification ([0019+0051]), the power source device is configured supply the power sink device with power via a connect power supply voltage using the connection to the data transmission link (figs. 1-3 and 4+5: [0003+0005]: detection of signature capacitance or resistance (depending on the embodiment) of PD at the PSE via the feedback values of the PSE’s transmitted fixed value current/voltage discovery probe; e.g. see [0022-0024]), and enable normal operation of the power sink device ([0003+0005] normal transmission/reception of data via Ethernet cable and standard (in addition to the supplied electrical power using PoE standard)).
	However, the prior art of record (including but not limited to the de la Torre Vega et al. reference), fails to anticipate and/or obviously meet (either alone or in-combination) the following supported limitations (with emphasis added):

1.	A power delivery apparatus comprising a power source device, a power sink device and a data transmission link, the power source device connected to one end of the data transmission link, the power sink device selectively connectable to another end of the data transmission link, the data transmission link configured to permit transmission of data between the power source device and the power sink device when the power sink device is connected to the data transmission link, wherein the power source device is configured to apply a periodic sensing voltage to the data transmission link, the power delivery apparatus further including a sensing device configured to detect, via the application of the periodic sensing voltage to the data transmission link, whether the power sink device is connected to the data transmission link, and the power source device is configured so that, in response to the power sink device being detected as connected to the data transmission link, the power source device applies a power supply voltage to the data transmission link to supply electric power to the power sink device via the data transmission link so as to enable a normal operation of the power sink device.

Furthermore, the Examiner notes that the entirety of each independent claim is the subject matter that renders each of the independent claims allowable, not solely the emphasized limitations above (since the other limitations provide context).  Where the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.  The Examiner also notes merits of Karam et al. (USPN 8,635,473); see fig. 2 (PoE system and circuitry) and figs. 6-9 (with regards to the voltages of the detection discovery probe and difference various voltages of the classification and discovery signals).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        3/19/2021